LDM:KKO
F. #2019V00056l

UNITED"STATES 'DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

_____________________ X
In re the Seizure of:

ANY AND ALL FUNDS ON DEPOSIT IN AFFIDAVIT IN SUPPORT OF
WELLS FARGO BANK N.A. ACCOUNT APPLICATION FOR
NUMBER 2035585328 I-IELD IN THE NAME SEIZURE WARRANT

OF MINIMUNDO INTERNATIONAL CORP.,

AND ALL PROCEEDS TRACEABLE 19-M-227

TI-IERETO.

------------------- e - X

EASTERN DISTRICT OF NEW YORK, SS:

RYAN J. TALBOT, being duly sworn, deposes and states as follows:

l. I am a Special Agent With the Internal Revenue Service, Criminal
Investigation Division (“IRS~CID”) and have been so employed since August 1998. My
responsibilities as a Special Agent include the investigation of criminal violations of the
Internal Revenue Laws (26 U.S.C. § 7201 et seq.), the Bank Secrecy Act (31 U.S.C. § 5311
et seq.), the Money Laundering Control Act (18 U.S.C. §§ 1956, 1957, and 1960), the USA
PATRIOT Act of 200 1 , and related offenses

2. I have completed twenty-four Weeks of specialized training at the
Federal Law Enforcernent Training Center in Glynco, Georgia. This training focused on the
various criminal violations investigated by IRS-CID Special Agents and included training in
investigating financial crimes, money laundering and asset forfeiture, as Well as criminal

statutes, constitutional law, investigative tools and techniques, interviewing, and debriefing

of Witnesses. In addition to this initial training, I have attended yearly continuing

 

Justice Money Laundering and Asset Recovery Section, dealing With tax and money
laundering investigations, the Bank Secrecy Act, civil and criminal forfeiture, and other
federal violations I have also provided instruction on money laundering and Bank Secrecy
Act violations to various law enforcement officers as Well as professionals employed in the
banking and accounting community. l have passed the Certified Anti-Money Laundering
Specialist Examination given through the Association of Certitied Anti-Money Laundering
Specialists. I have been assigned to a Drug Enforcement Administration Financial
Investigations Group (“DEA FIT”) since January 2005.

3. As a Special Agent, I am a Federal Law Enforcement Officer within the
meaning ofRule 41 (a) of the Federal Rules of Criminal Procedure, that is, a government
agent engaged in the enforcement of the criminal laws of the United States and thereby
authorized to request the issuance of federal seizure warrants

4. The information contained in this affidavit is based on statements and
information from witnesses, my personal knowledge and observations during the course of
this investigation, my personal training and experience as a criminal investigator, and my
review of records, documents, and other physical evidence obtained during this investigation

5. Because this affidavit is submitted for the limited purpose of
establishing probable cause for the requested seizure Warrant, l have not included each and
every fact known to me concerning this investigation Rather, I have set forth herein only
those facts which l believe are necessary to establish probable cause to support the warrant

requested herein.

Mp"r“'ofessional educationtraining¢from IRS;C‘ID“andotliér'ag`“e_iic`ié§,"'su"cli"a§`thel)€partm”en`t"of ‘A‘“" ' '

PURFO E OF THE AFFIDAVIT
6. 1 make this affidavit in support of the government’s applications for the
issuance of a seizure Warrant for the following property:
Any and all funds on deposit in Wells Fargo Bank N.A. Account

Number 2035585328 held in the name of l\/linimundo International
Corp. (“l\/linimundo”) and all proceedsf\ thereto (the “SUBJECT

ACCoUN'r”); mm big fp,?’

7. As set forth below, there is probable cause to believe that the SUBJECT
ACCOUNT is subject to seizure and forfeiture pursuant to 18 U.S.C. §§ 981(a)(l)(A) as
property involved in transactions in violation of 18 U.S.C. § 1960 (prohibition of unlicensed
money transmitting businesses), or property traceable to such property.

8. On or about March 14, 2019, the Honorable Ramon E. Reyes, Jr.,
United States Magistrate Judge, Eastern District of New York, issued a seizure warrant for
the SUBJECT ACCOUNT (the “March 14, 2019 Warrant”).

9. The government seeks to seize the additional funds that were deposited
into the SUBJECT ACCOUNT following the execution of the March 14, 2019 Warrant.

STATUTORY FRAMEWORK

10. Title 18, United States Cocle, Section l960(a) prohibits knowingly
conducting, controlling, managing supervising, directing, or owning all or part of an
unlicensed money transmitting business

ll. Title 18, United States Code, Section l960(b)(1)(A) and (B) define an
“unlicensed money transmitting business” asa “money transmitting business which affects
interstate or foreign commerce in any manner or degree” that (A) “is operated without an

appropriate money transmitting license in a State Where such operation is punishable as a

misdemeanor or a felony under State law, whether or not the defendant knew that the
operation was required to'be licensed or that the operation was so punishable” or (B) “fails to
comply with the money transmitting business registration requirements” arising under Title
31, United States Code, Section 5330, or regulations promulgatedthereunder.

12. Pursuant to Title 18, United States Code', Section l960(b)(2), “the term
‘money transmitting’ includes transferring funds on behalf of the public by any and all means
including but not limited to transfers within [the United States] or to locations abroad by
wire, check, draft, facsimile, or courier.”

13. The majority of States, including Florida, require money transmitting
businesses to obtain a license and comply with other regulatory requirements that apply to
such licensed entities, and punish the unlicensed operation of a money transmitting business
as a misdemeanor or felony. Chapter 560 of the Florida Statutes governs money services
businesses Fla. Stat. §§ 560.101 et seq. Section 560.125 prohibits a person from engaging
in the business of a money transmitter without being licensed by the Florida Office of
Financial Regulation (the “Florida OFR”). Fla. Stat. § 560.125(1).

14. A person who violates Section 560. 125 by engaging in the business of
a money services business without a license commits a felony. Specifically, the penalties for
violating this statute are as follows: (1) if currency or payment instruments exceed $3 00 but
are less than $20,000 in any 12-month period, the person has committed a third-degree
felony; (2) if currency or payment instruments total or exceed $20,000 but are less than
$100,000 in any l2-month period, the person has committed a second-degree felony; and (3)
if currency or payment instruments total or exceed $100,000 in any 12-month period, the

person has committed a first-degree felony. Fla. Stat. § 560.125(5)(a)-(c).

15. Under Chapter 560, the term “money services business” includes any
person located in or doing business in Florida, from Florida or into Florida from other states
or countries, who acts as a payment instrument seller, foreign currency exchanger, check
casher, or money transmitter.” Fla. Stat. § 560.103(22).

16. Under Chapter 560, the term “money transmitter” includes “a
corporation, limited liability company, limited liability partnership, or foreign entity
qualified to do business in [Florida] which receives currency, monetary value, or payment
instruments for the purpose of transmitting the same by any means, including transmission
by wire, facsimile, electronic transfer, courier, the Internet, or through bill payment services
or other businesses that facilitate such transfer within this country, or to or from this
country."’ Fla. Stat. § 560.103(23).

l7. Pursuant to Title 31, United States Code, Section 5330, and Title 31,
Code of Federal Regulations, Section 1022.380, all money services businesses, including
money transmitters, must register with the Financial Crimes Enforcement Network
(“FinCEN”), irrespective of whether or not the business is licensed as a money services
business in any state.

18. Title 18, United States Code, Section 981(a)(1)(A) subjects to forfeiture
all property involved in or traceable to a transaction or attempted transaction in violation of
Title 18, United States Code, Section 1960.

19. In any forfeiture action in which the subject property is cash deposited
into a financial institution, the government is not required to identify the particular hinds
involved in the offense, as any funds found in the same account within one year of the date

of the offense are subject to forfeiture pursuant to Title 18, United States Code, Section 984.

RELEVANT FACTS

20. As set forth above, the March 14, 2019 Warrant was issued based on an
affidavit setting forth the probable cause to seize the SUBJECT ACCOUNT. A copy of the
affidavit in support of the March 14, 2019 Warrant is attached hereto as Exhibit A and
incorporated by reference herein. (the “March 14, 2019 Affidavit”). As discussed in the
March 14, 2019 Affidavit, a popular method to launder narcotics proceeds is for narcotics
traffickers, through a third party, to “sell” their narcotics proceeds in the United States for
pesos in Colombia. This practice, commonly known as the Black Market feso Exchange
(“BMPE”) or Black Market Bolivars Exchange (“BMBE”), is centered on a BMPE or BMBE
broker who can bring the drug proceeds and the legitimate pesos together. As further
discussed in the March 14, 2019 Affidavit, the DEA FIT group has been investigating Lucy
Ramirez and her company Minimundo because of their activity as an unlicensed money
remitter involved with the BMBE.

21. On or about March 18, 2019, the March 14, 2019 Warrant was served
on Wells F argo Bank N.A. resulting in a seizure of approximately $238,686.

22. On or about the same date, agents interviewed Ramirez at her residence
in Doral, Florida. Ramirez admitted that she used the SUBJECT ACCOUNT to move funds
for third parties and that she received a percentage of the transferred funds in payment.
Ramirez further stated that she was expecting additional third-party funds to be deposited in
the account.

23. Following the seizure of funds from the SUBIECT ACCOUNT, the
government learned that approximately $85,000 in additional funds were deposited into the

SUBJECT ACCOUNT. Based on the information provided in Exhibit A and this affidavit,

there is probable cause to believe that the SUBJECT ACCOUNT constitutes property
involved in or traceable to violations of Title 18, United States Code, Section 1960, and is
therefore subject to forfeiture pursuant to Title 18, United States Code, Section 981(a)(l)(A).

24. Accordingly, pursuant to Title 18, United States Code, Section 981(b), I
respectfully request that the Court issue a warrant authorizing the seizure of any and all funds
in the SUBIECT ACCOUNT.

Dated: Brooklyn, New York
April 3, 2019

Ry’an ijraibot
Special Agent
Internal Revenue Service, Criminal

Investigation

Sworn and subscribed to before me this
3rd y oprril 2019
?‘"‘l

 

illoNoRABLE ROANNE L. MANN
CHIEF UNITED sTATEs MAGISTRATE JUDGE
EASTERN DISTRICT OF NEw YORK

EXH[BIT A

BDM:KKO
F. #2019V000561

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

_____________________ X
In re the Seizure of: UNDER SEAL

ANY AND ALL FUNDS ON DEPOSIT IN AFFIDAVIT IN SUPPORT OF
WELLS FARGO BANK N.A. ACCOUNT APPLICATION FOR
NUMBER 2035585328 HELD IN TI-IE NAME SEIZURE WARRANT

OF MINIMUNDO INTERNATIONAL CORP.,

AND ALL PR()CEEDS TRACEABLE 19-M-227

TI-IERETO.

_____________________ X

EASTERN DISTR_ICT OF NEW YORK, SS:

RYAN J. TALBOT, being duly sworn, deposes and states as follows:

1. I am a Special Agent with the Internal Revenue Service, Criminal
Investigation Division (“IRS-CID”) and have been so employed since August 1998. My
responsibilities as a Special Agent include the investigation of criminal violations of the
Intemal Revenue Laws (26 U.S.C. § 7201 et seq.), the Bank Secrecy _Act (31 U.S.C. § 5311
et seq.), the Money Laundering Control Act (18 U.S.C. §§ 1956, 1957, and 1960), the USA
PATRIOT Act of 2001, and related offenses.

2. I have completed twenty-four weeks of specialized training at the
Federal Law Enforcement Training Center in Glynco, Georgia. This training focused on the
various criminal violations investigated by IRS-CID Spec_ial Agents and included training in
investigating financial crimes, money laundering and asset forfeiture, as well as criminal

statutes, constitutional law, investigative tools and techniques, interviewing, and debriefing

of witnesses In addition to this initial training, I have attended yearly continuing
professional education training from IRS-CID and other agencies, such as the Department of
Justice Money Laundering and Asset Recovery Section, dealing with tax and money
laundering investigations the Bank Secrecy Act, civil and criminal forfeiture, and other
federal violations I have also provided instruction on money laundering and Bank Secrecy
Act violations to various law enforcement officers as well as professionals employed in the
banking and accounting community. I have passed the Certified Anti-Money Laundering
Specialist Examination given through the Association of Certified Anti-Money Laundering
Specialists. I have been assigned to a Drug Enforcement Administration Financial
Investigations Group (“DEA FIT”) since January 2005 .

3. As a Special Agent, I am a Federal Law Enforcement Officer within the
meaning of Rule 4l(a) of the Federal Rules of Criminal Procedure, that is, a government
agent engaged in the enforcement of the criminal laws of the United States and thereby
authorized to request the issuance of federal seizure warrants

4. The information contained in this affidavit is based on statements and
information from witnesses, my personal knowledge and observations during the course of
this investigation, my personal training an`d experience as a criminal investigator, and my
review of records, documents, and other physical evidence obtained during this investigation

5. Because this affidavit is submitted for the limited purpose of
establishing probable cause for the requested seizure warrant, I have not included each and
every fact known to me concerning this investigation Rather, I have set forth herein only
those facts which I believe are necessary to establish probable cause to support the warrant

requested herein.

PURPOSE OF THE AFFIDAVIT
6. l make this affidavit in support of the government’s applications for the
issuance of a seizure warrant for the following property:
Any and all funds on deposit in Wells F argo Bank N.A. Account
Number 2035585328 held in the name of Minimundo Intemational
Corp. (“Minimundo”), and all proceeds thereto (the “SUBJECT
ACCOUNT”);
7. As set forth below, there is probable cause to believe that the SUBJECT
ACCOUNT is subject to seizure and forfeiture pursuant to 18 U.S.C. §§ 981(a)(1)(A) as
property involved in transactions in violation of 18 U.S.C. § 1960 (prohibition of unlicensed
money transmitting businesses), or property traceable to such property.
T T RY F EWO
8. Title 18, United States Code, Section l960(a) prohibits knowingly
conducting, controlling, managing supervising, directing, or owning all or part of an
unlicensed money transmitting business
9. . Title 18, United States Code, Section l960(b)(l)(A) and (B) define an
“unlicensed money transmitting business” as a “money transmitting business which affects
interstate or foreign commerce in any manner or degree” that (A) “is operated without an
appropriate money transmitting license in a State where such operation is punishable as a
misdemeanor or a felony under State law, whether or not the defendant knew that the
operation was required to be licensed or that the operation was so punishable” or (B) “fails to

comply with the money transmitting business registration requirements” arising under Title

31, United States Code, Section 5330, or regulations promulgated thereunder.

10. Pursuant to Title 18, United States Code, Section l960(b)(2), “the term
‘money transmitting’ includes transferring funds on behalf of the public by any and all means
including but not limited to transfers within [the United States] or to locations abroad by
wire, check, draft, facsimile, or courier.”

11. The majority of States, including Florida, require money transmitting
businesses to obtain a license and comply with other regulatory requirements that apply to
such licensed entities, and punish the unlicensed operation of a money transmitting business
as a misdemeanor or felony. Chapter 560 of the Florida Statutes governs money services
businesses Fla. Stat. §§ 560.101 et seq. Section 560.125 prohibits a person from engaging
in the business of a money transmitter without being licensed by the Florida Office of
Financial Regulation (the “Florida OFR”). Fla. Stat. § 560.125(1).

12. A person who violates Section 560.125 by engaging in the business of
a money services business without a license commits a felony. Specifically, the penalties for
violating this statute are as follows: (1) if currency or payment instruments exceed $3 00 but
are less than $20,000 in any 12-month period, the person has committed a third-degree
felony; (2) if currency or payment instruments total or exceed $20,000 but are less than
$100,000 in any 12-month period, the person has committed a second-degree felony; and (3)
if currency or payment instruments total or exceed 8100,000 in any 12-month period, the
person has committed a first-degree felony. Fla. Stat. § 560.125(5)(a)-(c).

13. Under Chapter 560, the term “money services business” includes any
person located in or doing business in Florida, from Florida or into Florida from other states
or countries, who acts as a payment instrument seller, foreign currency exchanger, check

casher, or money transmitter.” Fla. Stat. § 560.103(22).

14. Under Chapter 5 60, the term “money transmitter” includes “a
corporation, limited liability company, limited liability partnership, or foreign entity
qualified to do business iri [Florida] which receives currency, monetary value, or payment
instruments for the purpose of transmitting the same by any means, including transmission
by wire, facsimile, electronic transfer, courier, the Internet, or through bill payment services
or other businesses that facilitate such transfer within this country, or to or from this
country.” Fla. Stat. § 560.103(23).

15. Pursuant to Title 31, United States Code, Section 5330, and Title 31,
Code of F ederal Regulations, Section 1022.380, all money services businesses, including
money transmitters, must register with the Financial Crimes Enforcement Network
(“FinCEN”), irrespective of whether or not the business is licensed as a money services
business in any state.

16. Title 18, United States Code, Section 981(a)(l)(A) subjects to forfeiture
all property involved in or traceable to a transaction or attempted transaction in violation of
Title 18, United States Code, Section 1960.

17 . In any forfeiture action in which the subject property is cash deposited
into a financial institution, the government is not required to identify the particular hinds
involved in the offense, as any funds found in the same account within one year of the date

of the offense are subject to forfeiture pursuant to Title 18, United States Code, Section 984.

MOE EY LAUNDERING

18. Narcotics traffickers accumulate large cash proceeds from the sale of

narcotics in the United States The traffickers, or those associated with the traffickers,

frequently attempt to give these proceeds the appearance of legitimacy by “laundering” them
so that they appear to have been generated by a legitimate source. The traffickers must also
devise various methods to remit those narcotics proceeds to suppliers of narcotics located in
Colombia and other South American countries including Venezuela, which are known
source locations of narcotics, without alerting government or law enforcement agencies in
either country.

19. In order to accomplish this goal, narcotics traffickers frequently utilize
domestic and foreign banks and/or financial institutions in an attempt to make their narcotics
proceeds appear to be from legitimate sources and to move the narcotics proceeds through
the financial system into the countries where narcotics are manufactured

20. A popular method to launder narcotics proceeds is for narcotics
traffickers, through a third party, to “sell” their narcotics proceeds in the United States for
pesos in Colombia. This practice, commonly known as the Black Market Peso Exchange 7
(“BMPE”), is centered on a BMPE broker who can bring the drug proceeds and the
legitimate pesos together.

21. In a common BMPE scheme, a BMPE broker will identify a South
American businessperson, who imports goods from places such as the United States, China,
or Panama. The BMPE broker will offer the South American businessperson an opportunity
to pay the debt owed to the exporter in the foreign country at a significant discount compared
to making the payment through a South American bank. The South American
businessperson who agrees to this scheme will then turn over the payment for the imported
goods in the form of pesos to the BMPE broker who in turn will contact a Drug Trafficking

Organization (“DTO”). When the BMPE broker contacts the DTO, the broker will offer the

pesos in South America in exchange for the narcotics proceeds that are located in the United
States.

22. The BMPE broker will then arrange to have the narcotics proceeds
picked up by a member of the BMPE broker’s organization These money pick-ups will
usually occur between two people who have never met before and will most likely never
meet again. These pick-ups frequently involve several hundred thousands of dollars in
narcotics proceeds

23. Following the money pick-up, the BMPE broker arranges to forward
those hinds to the exporter in the United States This is frequently accomplished by
remitting those funds to the exporter through a third party. Prequently, these third parties are
found in different geographical locations, where the DTO is located, which avoids the
transportation of illicit dollars to the location where the exporter is located.

24. A trade-based money laundering scheme similar to the Colombian-
based BMPE exists in Venezuela. The Venezuelan-based Black Market Bolivars Exchange
(“BMBE”) operates on much the same premise as the BMPE. Specifically, businesses and
individuals in Venezuela in need of dollars to purchase goods or services from vendors in the
United States or from vendors in other countries who prefer to receive payment in United
States Currency can purchase dollars from “money exchangers” or “money brokers” located
in Venezuela. ln Venezuela, foreign currency exchanges are prohibited by the Venezuelan
Government unless conducted through the Central Bank of Venezuela. Venezuelan money
brokers facilitate payment for such goods and services using the United States dollars from
various sources including drug trafficking organizations As part of the BMBE, funds are

frequently “layered” through unlicensed money remitters that receive wire transfers nom

accounts located abroad and remit those funds, less a commission, to accounts located in the
United States and abroad, at the direction of the BMBE brokers for the ultimate benefit of
purchasers of the dollars located in Venezuela.

25. The use of off-shore entities to facilitate the layering of BMBE
transactions makes it difficult to trace the source of funds involved in the transactions Many
of these off-shore entities are located injurisdictions with strong bank secrecy laws
Verifying the true ownership of these off-shore companies and source funds in a BMBE
transaction is nearly impossible, creating an inherent risk for United States banks which
allow their customers to participate in such transactions As such, these transactions pose an
inherent money laundering threat Many banks who allow their customers to engage in such
high-risk transactions institute enhanced due diligence procedures and continuous monitoring
of the customers’ activities for suspicious activity.

26. I believe, based on information in this affidavit and on the investigation
conducted, that the SUBJECT ACCOUNT was and is currently being in connection with
BMBE transactions

BA K ROUND OF THE INVE TIGATIO

27. Lucy Ramirez is a citizen of Venezuela. Information obtained from
U.S. immigration authorities indicates that Ramirez applied for a non-immigrant visa on or
about July 15, 2015, and was granted this visa, along with an employment authorization
document Ramirez stated in the application that she has had a business in Venezuela for
several years importing home goods and appliances Ramirez arrived in the United States for

the first time on or about January 18, 2016, and returned to Venezuela eleven days later on or

about January 29, 2016. Ramirez returned to the United States on or about May 2, 2016, and
is presently residing at 10333 NW 89th Terrace, Doral, FL, according to state of Florida
records y

28.' Minimundo was incorporated in the State of Florida on or about
January 27, 2016. The incorporation documents list Lucy K. Ramirez as the president and
registered agent The principal address for the business and incorporator/registered agent
was listed as 6810 NW 82 Ave., Miami, FL 33166. According to the incorporation
documents the purpose for which this corporation is organized is “any and all lawful
business” The current annual report on file with the State of Florida Corporation
Commission lists only Ramirez as the current director, as well as the only officer of the
corporation.

29. In early 2017, Ramirez and her company Minimundo became the focus
of an investigation conducted by the DEA FIT group because of their activity as an
unlicensed money remitter involved with the BMBE. On or about March 9, 2017, as a result
of this investigation, three seizure warrants were issued in the U.S. District Court for the
District of Massachusetts authorizing the seizure of bank accounts at Bank of America iri the
name of Minimundo and Ramirez on the grounds that they were used to operate an
unlicensed money transmitting business in violation of 18 U.S.C. § l960(b)(1). The seizure
warrants were served on Bank of America on March 22, 2017.

30. During the previous investigation, agents learned that the Bank of
America Minimundo accounts had numerous deposits made to them by individuals other
than Ramirez. These deposits consisted of money orders purchased from money service

businesses located in New York, and deposited into the Minimundo accounts while Ramirez

was outside of the United States The money orders were all in amounts less than
$10,000.00. However, they were deposited in the Minimundo accounts at different Bank of
America branches resulting in aggregate amounts that were at least $10,000. The purchase
of smaller money orders and deposits in multiple locations appears to have been intended to
circumvent currency reporting requirements Once deposited, these funds were then
transferred to other accounts

31. During the previous investigation, Carlos Bello who owns Trans Andes
Cargo was interviewed Bello was shown two checks from Bello’s bank account totaling
$10,000 and payable to Minimundo. Bello stated that the checks were payments to Ramirez
for Venezuelan Bolivar to U.S. dollar exchange transactions

32. On or about January 18, 2019, a DEA FIT Investigator accessed the
Florida OFR’s online search portal at http://real.flofr.com/ and conducted a search for Lucy
Karin Ramirez, Lucy Karin Medina, Lucy Karin Ramirez-Medina, Minimundo and
Minimundo International Corp., along with other variations of these individual and business
names None of the names included in the search matched a person or entity regulated by
Florida OFR.

33. On or about January 19, 2019, the same DEA FIT lnvestigator accessed
FinCEN’s online listing of registered money services businesses at
https://www.fincen.gov/financial institutions/msb/msbstateselector.html and conducted a
search for the same names and variations for both Lucy Karin Ramirez and Minimundo.
This search also indicated that neither is registered as a money service business with

FinCEN.

10

THE SUBJECT ACCOUNT

34. In or around December 2018, your affiant learned that Ramirez was
continuing the same banking activity that was the subject of the prior investigation which had
led to the seizure of the Minimundo and Ramirez Bank of America accounts

35. 0n or about June 2, 2016, the SUBJECT ACCOUNT was opened in the
name of Minimundo International Corporation listing the address of 6810 NW 82nd Ave.,
Miami, Florida. Lucy K. Ramirez was listed as the sole owner and signor on the account.
Minimundo is described in the bank records as a wholesale trade company involved in an
import/export business Records show that Minimundo was listed as being incorporated on
or about January 27, 2016, and having an annual gross sales of $500,000.00.

36. A review of the SUBJECT ACCOUNT records show minimal activity
from approximately December 1, 2016 until March 2017. F rom March 17, 2017 through March
20, 2017, $25,000.00 in cash was deposited into the SUBJECT ACCOUNT in roughly ten
separate transactions These transactions occurred over four days at eight different Wells
F argo branches in New York, by four different individuals none of whom was Ramirez. On
or about March 22, 2017, $15,000.00 in cash was withdrawn from the SUBJECT
ACCOUNT at a Wells F argo branch in Doral, FL and then on or about March 24, 2017, an
additional $3,600.00 in cash was withdrawn from the SUBJECT ACCOUNT at a Wells
Fargo Branch in Doral, FL.

37. From April 21, 2017 through October 24, 2018, approximately
$5,137,265.97 was wired into the SUBJECT ACCOUNT through roughly 56 transfers from
approximately 30 different companies From June 22, 2017 through November 30, 2018,

approximately $4,353,087.56 was wired out of the SUBJECT ACCOUNT in roughly 59

11

transactions to approximately 36 different companies’-or individuals’ bank accounts The
main recipient of these wire transfers was Job Supply Inc., which received approximately
$1,236,144.26 in roughly nine separate wire transfers from the SUBJECT AC(iOUNT.
Globaldeg Logistics received approximately $227,000.00 total in two separate wire transfers
made from the SUBJECT ACCOUNT. Both Job Supply and Globeldeg previously received
wire transfers from the Minimundo Bank of America accounts

38. On or about June 6, 2017, $20,000.00 in cash was deposited into the
SUBJECT ACCOUNT at five different Wells F argo branch banks located in New York,
through six different deposits by individuals other than Rarnirez. On or about the same day,
a check in the amount of 321,500.00 was issued from the SUBJECT ACCOUNT to a
company called General Industry Supply.' This company previously received transfers from
the Minimundo Bank of America accounts

39. On or about June 20, 2017, three cash deposits in various amounts
totaling approximately $20,000.00 were made to the SUBJECT ACCOUNT, at three
different Wells Fargo branch banks one in Orlando, FL and two in Kissimmee, FL. On or
about June 21, 2017, two separate cash deposits totaling $15,780 were made at a Wells F argo
branch bank in Stockbridge, GA. On or about June 22, 2017, two separate cash deposits
totaling approximately $14,220.00 were made at two different Wells F argo branch banks in
Kissimmee, FL. The sum of these seven cash deposits on or about June 20, June 21, and
June 22, 2017 was approximately $30,000.00. Later, on June 22, 2017, a wire transfer was
made by Ramirez from the SUBJECT ACCOUNT in the amount of approximately

$39,979.82 to Job Supply.

12

40. On or about October 5, 2018 and October 9, 2018, the SUBJECT
ACCOUNT received deposits at various locations throughout the United States including
Wells Fargo branches located in Palm Harbor, FL, Newark, NJ, Houston, TX, Henderson,
NV, Eureka, CA, Charlotte, NC, Huntsville, AL, Seattle, WA, Mesa, AZ, San Antonio, TX,
Albuquerque, NM, Orlando, FL, Midlothian, GA, and New York, NY. There were roughly '
ten deposits on October 5, 2018 and seven deposits on October 9, 2018. The total amount
deposited was approximately $83,983.00, with three of the deposits being cashier’s checks
totaling $23,500.00 and the remaining S60,483.00 being made in roughly fourteen individual
cash deposits

41. One of the cashier’s checks deposited on or about October 9, 2018 in
the amount of approximately $9,000 at a Wells Fargo branch in New York, NY was
conducted by an individual later identified as Alexander Hemandez. On December 22, 2018,
a traffic stop of Hemandez was conducted by the Westchester County, New York Police
Department (“WCPD”) for traffic violations Following the traffic stop Hemandez was
arrested for operating on a suspended license. An inventory search of the vehicle following
the arrest by the WCPD discovered a duffel bag containing approximately $190,000 in cash
and deposit tickets for various bank accounts

42. The following is a summary of the transactional activity (exclusive of
bank fees), in the SUBJECT ACCOUNT from approximately October 5, 2018 through

October 18, 2018:

 

 

 

 

 

 

 

 

 

 

 

~"§""'?Dai:é'ofj-°§ ,»: - . _ 1 » . . _ l q , 4 . _.

‘Tr.lan:safction.i ,.D§S,¢fipfion". ii :Type , " yL<icati<in ,. f :\.D`ehits,.- f '.Crfedits,
10/5/2018 Deposit Cash Palm Harbor, FL $6,000.00
10/5/2018 Deposit Cash Newark, NJ $4,100.00

13

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10/5/2018 Deposit Cash Houston, TX $1,100.00
10/5/2018 Deposit Cash Henderson, NV $5,000.00
10/5/2018 Deposit Cash Eureka, CA $4,000.00
10/5/2018 Deposit Cash Charlotte, NC $2,360.00
10/5/2018 Deposit Cash Huntsville, AL $4,800.00
10/5/2018 Deposit Cash Seattle, WA $9,950.00
10/5/2018 Deposit Cash Meza, AZ, $2, 800. 00
10/5/2018 Deposit Cash Eureka, CA $923. 00
10/9/2018 De]L)sit Cash San Antonio TX $9 900 00
10/9/2018 Deposit Cash Albuquerque, NM $1, 050. 00
10/9/2018 Deposit Cashier’s Orlando, FL $5,000.00
Check
10/9/2018 Deposit Cash Midlothian, VA $8,500.00
10/9/2018 Deposit Cashier’s Orlando, FL 89,500.00
Check
10/9/2018 Deposit Cashier’s New York, NY $9,000.00
Check
10/9/2018 Online ' Gregoria Ereu -$140.00
Transfer
10/9/2018 Online Lucy Ramirez -$3,500.00
Transfer
10/10/2018 Wire Agente DE Remesas $100,000.00
Transfer In Y Carnbio Capla SA
10/11/2018 Deposit Cashier’s New Brunswick, NJ' $48,000.00
Check
10/1 1/2018 Deposit Cash New Brunswick, NJ $52,000.00
10/12/2018 Wire Induchem Corp -$47,005 .71
Transfer Qut
10/15/2018 Wire Luis Lopez -$34,000.00
Transfer Out
10/18/2018 Wire Distover Medical -$6,044.00
Transfer Out
10/18/2018 Wire Induchem Corp -$29,412.00
Transfer Out
10/18/2018 Wire Grown Up Toys LLC -$59,179.00
Transfer Out
10/18/2018 Wire Openlink -$100,443 .00
Transfer Out Networking Services
TOTALS: -$279,723.71 $283,983.00

 

14

 

43. A review of debit card purchases from the SUBJECT ACCOUNT
shows expenditures mostly made for personal items meals and travel by Ramirez. During
the period of December 1, 2016 through November 30, 2018, roughly 619 debit purchases
totaling approximately $178,374.90 were charged to the SUBJECT ACCOUNT.

44. A review of checks drawn on the SUBJECT ACCOUNT show that,
although some personal checks were written to individuals there were also checks written to
General Industry Supply (approximately $21,500.00 on or about December 18, 2017),
Globaldeg Logistics (approximately $81,395.00 on or about January 17, 2018) and Job
Supply Inc. (approximately 8134,191.61 on or about January 17, 2018).

45. Based on my training and experience, the pattern of large wire transfers
into the SUBJECT ACCOUNT, followed by wire transfers out of this account, together with cash
deposits directly into this account from various locations throughout the United States is consistent
with the use of the SUBJECT ACCOUNT by individuals other than Ramirez as part of an
unlicensed money remitter network.

46. Based upon the foregoing, there is probable cause to believe that the
SUBJECT ACCOUNT constitutes property involved in or traceable to violations of Title 18,
United States Code, Section 1960, and are therefore subject to forfeiture pursuant to Title 18,

United States Code, Section 981(a)(1)(A).

15

47.

Accordingly, pursuant to Title 18, United States Code, Section 981(b), I

respectfully request that the Court issue a warrant authorizing the seizure of any and all funds

in the SUBJECT ACCOUNT.

Dated: Brooklyn, New York
March 14, 2019

Swom and subscribed to before me this
14th day ngarCh 2`019 l by telephone

 

HoNoRABLE` oN E. REYES, JR.
UNITED sTATE MAGisTRATE JUDGE
EASTERN Disriucr oF NEW YORK

16

. G__",.
R)gn J.'i'fa'lbot

Special Agent

Internal Revenue Service, Criminal
Investigation

